Case 1:21-cv-20355-AHS Document 6 Entered on FLSD Docket 02/17/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:21-cv-20355-UU

 MONICA ZAPIEN HERNANDEZ,

        Plaintiff,

 v.

 U.S. CITIZENSHIP AND IMMIGRATION SERVICES,
 et al.,

       Defendants.
 ________________________________________/

                                   ORDER TO SHOW CAUSE
        THIS CAUSE is before the Court upon Plaintiff’s Complaint for Writ of Mandamus (D.E.

 1) (the “Complaint”).

        THE COURT has reviewed the Complaint and is otherwise fully advised in the premises.

        Plaintiff brings this action to compel final agency action that she alleges has been

 unlawfully withheld and unreasonably delayed with respect to the adjudication of a form i-918 U-

 Visa. D.E. 1 at 2. It is hereby

        ORDERED AND ADJUDGED that Defendants are ORDERED TO SHOW CAUSE why

 the requested relief should not be granted no later than Tuesday, March 30, 2021. In the event

 Defendants fail to show good cause, the Court may grant Plaintiff’s requested relief. In the event

 that Defendants do show good cause, Plaintiff may file a reply no later than Tuesday, April 13,

 2021. No other pleadings shall be allowed. It is further

        ORDERED AND ADJUDGED that a hearing on this matter is scheduled before the

 Honorable Ursula Ungaro at the United States District Court, Courtroom 12-4, Twelfth Floor, 400

 N. Miami Ave., Miami, Florida, 33128, on Friday, May 7, 2021, at 10:00 a.m. I have set aside


                                                 1
Case 1:21-cv-20355-AHS Document 6 Entered on FLSD Docket 02/17/2021 Page 2 of 2




 thirty (30) minutes for this hearing. The parties shall appear in person for this hearing. Please

 notify the court immediately at (305) 523-5550 of any disposition or settlement of this case.

         DONE AND ORDERED in Chambers at Miami, Florida, this 17th__ day of February,

 2021.



                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 Copies provided:
 Counsel of record via CM/ECF




                                                 2
